Case: 4:17-cv-02482-SRC Doc. #: 127 Filed: 01/08/20 Page: 1 of 4 PageID #: 1520




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


  DREW E. BURBRIDGE, et al.,               )
                                           )
        Plaintiffs,                        )
                                           )
  v.                                       ) Case No. 4:17-cv-2482-SRC
                                           )
  CITY OF ST. LOUIS, et al.,               )
                                           )
        Defendants.                        )


       REPLY MEMORANDUM IN SUPPORT OF MOTION TO STAY

        It is certainly a virtue of the adversary system that a party is often

  educated by an opponent. In this case, defendants confess that plaintiffs

  have presented more pertinent authority than did defendants on the issue of

  staying further proceedings in this case, pending disposition of the remaining

  defendants’ appeal.

        Defendants’ stay motion was premised on defendants’ belief that the

  stay was discretionary. But as plaintiffs have observed, there is authority for

  the proposition that an appeal on the issue of qualified immunity divests the

  district court of jurisdiction to proceed, particularly with trial. In addition to

  Stewart v. Donges, 915 F.2d 972 (10th Cir. 1990), defendants note that May

  v. Sheahan, 226 F.3d 876 (7th Cir. 2000), holds that the filing of a qualified
Case: 4:17-cv-02482-SRC Doc. #: 127 Filed: 01/08/20 Page: 2 of 4 PageID #: 1521




  immunity (“Forsyth”) appeal deprives the district court of jurisdiction even

  to accept an amended complaint.

        Thus, it appears that the parties are in agreement that trial of the

  claims against the remaining defendants cannot proceed—unless this Court

  can determine that the defendants’ appeal is frivolous or intentionally

  dilatory.

        Defendants have explained the seriousness of the issues that they

  intend to raise on appeal. Their appeal is by no means frivolous or dilatory.

  The question of the intracorporate conspiracy rule under 42 U.S.C. §1983 is

  unsettled in the Eighth Circuit and has divided the other Circuits, and is

  intertwined with the issue of qualified immunity. The Supreme Court has

  applied qualified immunity in the context of intracorporate conspiracy, albeit

  under 42 U.S.C. §1985. It is clear that the defendants’ appeal on these

  issues is meritorious and that only questions of law are presented.

        Defendants also note that more than 15 other cases arising out of the

  mass protest activity in St. Louis in September 2017, including a class action

  for damages, Street v. O’Toole, E.D.Mo. 4:19-CV-2590-CDP, are affected

  by the issue of intracorporate conspiracy liability. Defendants Rossomanno

  and Burton are named defendants in Street. It was at least partly for this

  reason that defendants felt obliged to appeal this Court’s order in this case,


                                         2
Case: 4:17-cv-02482-SRC Doc. #: 127 Filed: 01/08/20 Page: 3 of 4 PageID #: 1522




  so as to secure an early resolution of a major issue cutting across many

  cases.

           The timing of defendants’ appeal was unavoidable. The parties and

  the Court simply were not in a position to determine the intracorporate

  conspiracy issue until the motions for summary judgment—primarily

  because the judges of the Eastern District have taken the position that the

  issue should not be decided on the pleadings (a matter that this Court was

  not required to endorse or criticize in this case).

           Finally, the qualified immunity appeals will address at least two

  questions of law apart from intracorporate conspiracy: whether the

  remaining defendant officers are immune because they used, or reasonably

  believed that they used, de minimis force, and whether defendant Biggins is

  immune based on his reasonable (or “reasonably unreasonable”)

  appreciation of the situation presented by the ongoing arrest of plaintiff

  Drew Burbridge. Defendants do not believe that resolution of these

  questions on appeal will turn on issues of fact.

           Under the circumstances, the appeal is not frivolous and this Court

  therefore lacks jurisdiction to proceed pending the outcome of the

  defendants’ appeal.

                                     Conclusion


                                           3
Case: 4:17-cv-02482-SRC Doc. #: 127 Filed: 01/08/20 Page: 4 of 4 PageID #: 1523




        For the foregoing reasons, defendant's motion to stay should be

  granted.

                                       Respectfully submitted,
                                       JULIAN L. BUSH
                                       CITY COUNSELOR

                                       /s/ Robert H. Dierker
                                       Robert H. Dierker 23671(MO)
                                       Associate City Counselor
                                       dierkerr@stlouis-mo.gov
                                       Brandon Laird 65564(MO)
                                       Associate City Counselor
                                       Abby Duncan 67766MO
                                       Assistant City Counselor
                                       Megan Bruyns 69987(MO)
                                       Assistant City Counselor
                                       Amy Raimondo 71291(MO)
                                       Assistant City Counselor
                                       1200 Market St.
                                       City Hall, Rm 314
                                       St. Louis, MO 63103
                                       314-622-3361
                                       Fax 314-622-4956




                                       4
